Title: 25th.
From: Adams, John Quincy
To: 


       Christmas day. Parson Bass, preached a sermon, but I did not go to hear him. I dined with Townsend, and pass’d the afternoon there. At about dusk, I took a long walk with him, and then returned to my own lodgings. The Dr. this day took a ride out of Town. In the evening I fell to speculating upon political subjects. I regret exceedingly that I have so little time, at my own disposal. A thousand subjects call my attention, and excite my curiosity: most of them I am obliged to pass from without noticing them at all; and the few to which I can afford any leisure, only lead me to regret, that I cannot go deeper. The tedious study of a profession, which requires indefatigable industry, and incessant application, is alone sufficient employment. But the arts and sciences in general, and in particular the liberal arts must not be neglected.
       I suspect I shall soon drop this journal.
      